 

MUTUAL RELEASE

 

THIS MUTUAL RELEASE (this "Agreement") is entered into this 23rd day of April,
2012, by and between BRAD E. HEIDELBERG ("Director") and CROSS BORDER RESOURCES,
INC. (the "Company") (collectively referred to as the "Parties") to resolve all
issues related to or arising out of Director’s serving on the Board of Directors
with the Company through the Change of Control Date. This Agreement is delivered
in connection with that certain Agreement dated April 23, 2012, by and between
Red Mountain Resources, Inc. and the Company and becomes effective on the Change
of Control Date as defined therein. In consideration of the mutual covenants
contained herein, the sufficiency of which the Parties acknowledge, the Parties
agree as follows:

 

1.          Release By Director. Subject to the conditions hereinafter set
forth, Director hereby:

 

(a)     forever releases and discharges the Company and its respective officers,
directors, stockholders, agents, employees, subsidiaries, affiliates, successors
and assigns (collectively, the "Released Persons") from any and all claims,
actions, causes of actions and demands of Director, known or unknown, that
Director may have against the Released Persons, and any other claims that may
arise in connection with Director's capacity as an employee, officer, director
or stockholder of the Company (whether directly or derivatively through the
Company) through the date hereof, including, without limitation, all damages,
obligations, liabilities, costs and expenses incurred or otherwise suffered by
Director in connection therewith; specifically excluding, however, any claims
for breach of any representation, warranty, obligation or covenant by the
Company contained in this Agreement; and

 

(b)     covenants and agrees not to sue or bring, or cause or permit to be
commenced, any action or legal proceeding against the Company or any of such
Released Persons in connection with any claim, action, cause of action or demand
released by Director herein.

 

Without limiting the foregoing terms, this Agreement specifically includes and
extinguishes all known or unknown claims, suits, actions, causes of action,
demands or charges for age, sex, gender, pregnancy, sexual orientation, race,
color, national origin, disability discrimination, or discrimination on any
other basis, retaliation, "whistle-blowing," any and all wage claims, breach of
contract, wrongful discharge, detrimental reliance, retaliatory discharge,
infliction of emotional distress claims, any other tort claims, and any and all
claims, suits, actions, causes of action, demands or charges arising from any
alleged violation by or on behalf of the Released Persons, of any federal, state
or local constitution, statute, regulation, ordinance, order, public policy or
common law. Nothing in this Agreement precludes Director from asserting any
claim he/she may have pursuant to the Texas Workers’ Compensation Act, nor shall
this Agreement preclude Director from asserting any claim to enforce the terms
of this Agreement or for a breach of this Agreement. This release does not limit
or proscribe Director’s non-waivable right to participate as a witness or
cooperate in any investigation by the EEOC or other agency, apply to any claim
arising out of conduct occurring after the date this Agreement is signed, apply
to any claim to enforce the terms of this Agreement or apply to any claim to
challenge the validity of this Agreement under the Older Workers’ Benefit
Protection Act.

 



1

 

 

2.          Release By Company. Subject to the conditions hereinafter set forth,
and in exchange for the agreements of Director herein, the Company hereby:

 

(a)     forever releases and discharges Director, his heirs and personal
representatives, from any and all claims, actions, causes of action and demands
of the Company, its officers, directors, and other stockholders, known or
unknown, arising out of or in any way relating to any claims heretofore made by
such persons against Director, and any other claims that may arise in connection
with Director's capacity as an employee, officer or stockholder of the Company
(whether directly or indirectly) through the date hereof, including without
limitation all damages, costs and expenses incurred or otherwise suffered by the
Company, its officers, directors, and other stockholders in connection
therewith, specifically excluding, however, any claim for breach of any
representation, warranty, obligation or covenant of Director contained in this
Agreement and any claims, actions, causes of actions and demands arising from
any deliberately dishonest, malicious or fraudulent act or omission or any
willful violation of law by Director; and

 

(b)     covenants and agrees not to sue or bring, or cause or permit to be
commenced, any action or legal proceeding, against Director, his heirs or
personal representatives in connection with any claim, action, cause of action
or demand released by such persons herein.

 

2.          Mutual Assurances. The Parties hereto hereby mutually affirm and
warrant to the other that they are unaware of any asserted or unasserted claims,
causes of action or lawsuits against or by either party against the other, and
as set forth elsewhere in this Agreement, do hereby mutually release and hold
each other harmless from any such claims that may now exist or subsequently
arise.

 

3.          Indemnification and Insurance.

 

(a)     Indemnification. The Company agrees to indemnify and hold harmless
Director from and against all costs, damages, expenses, liabilities, claims,
suits and causes of action of every nature (“Claims”) arising out of or in
connection with Director’s employment with the Company; provided, however, that
the Company shall have no obligation to indemnify or hold harmless Director from
any Claims arising from any deliberately dishonest, malicious or fraudulent act
or omission or any willful violation of law by Director.

 

(b)     Insurance. The Company agrees that it will maintain its existing
directors and officers liability insurance policy until December 31, 2015;
provided, however, that the Company shall have the option to terminate such
policy at any time and obtain tail insurance in its place providing for coverage
of the Director on the date prior to the date hereof so long as coverage under
such tail policy extends through December 31, 2015.

 



2

 

 

4.          No Encouragement of Claims. The Parties will not encourage any
person to file a lawsuit, claim, or complaint against any of the Parties. The
Parties will not assist any person who has filed a lawsuit, claim, or complaint
against any of the Parties unless it is required to render such assistance
pursuant to a lawful subpoena or other legal obligation.

 

5.          Cooperation. Director agrees to cooperate with Company in any
internal investigation or administrative, regulatory or judicial proceeding as
reasonably requested by Company including, without limitation, Director being
available to Company upon reasonable notice for interviews and factual
investigations, appearing at Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to Company
all pertinent information and turning over to Company all relevant documents
which are or may come into Director’s possession.

 

6.          Applicable Law. This Agreement shall be governed by, construed, and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the laws of the State of Texas without giving effect to that State’s principles
regarding conflict of laws.

 

7.          Counterparts and Facsimile Execution. This Agreement may be executed
in two or more counterparts each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. To facilitate
the execution of this Agreement, this Agreement may be executed by facsimile
signature, with the original signature to be provided promptly after facsimile
transmission.

 

READ CAREFULLY.

THIS DOCUMENT CONTAINS A RELEASE OF ALL

KNOWN AND UNKNOWN CLAIMS.

 

BRAD E. HEIDELBERG

 

/s/Brad E. Heidelberg

CROSS BORDER RESOURCES, INC.

 

 

By:          /s/Everett Willard Gray II

 

 

Everett Willard Gray II

Chairman and CEO

 

April 22, 2012

 

April 23, 2012

Date Signed by Director Date Signed by Company

 



3

 

 